IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 177
                                          :
REACCREDITATION OF THE                    :
NATIONAL BOARD OF TRIAL                   : DISCIPLINARY RULES DOCKET
ADVOCACY AS A CERTIFYING                  :
ORGANIZATION FOR CIVIL AND                :
CRIMINAL TRIAL ADVOCACY                   :




                                       ORDER


PER CURIAM


         AND NOW, this 27th day of March, 2019, upon consideration of the

recommendation of the Pennsylvania Bar Association Review and Certifying Board, the

National Board of Trial Advocacy is hereby reaccredited as a certifying organization for

civil trial advocacy and criminal trial advocacy, for a period of five years commencing

June 1, 2019.